PER CURIAM.
Channing James Madison appeals an order requiring him to pay $1,400 for competency evaluations ordered by the court. The State correctly acknowledges that this cost should not have been assessed against Madison. See § 916.115, Fla. Stat. (2010); also cf. W.Z. v. State, 35 So.3d 51 (Fla. 5th DCA 2010). Accordingly, we reverse with directions that the trial court strike that portion of its order assessing these costs against Madison.
REVERSED AND REMANDED WITH DIRECTIONS.
SAWAYA, LAWSON, and JACOBUS, JJ., concur.